DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yeun (US 2016/0247222).
Regarding Claim 1, Yeun discloses a light detection and ranging (LIDAR) device comprising: a first light source configured to emit first light [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112]; a first reflector configured to omnidirectionally receive second light that is light reflected or scattered by an object that is irradiated by the first light, and reflect the second light [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112]; a light detector comprising a pixel array, the light detector being configured to detect the second light reflected from the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112]; and a processor configured to acquire location information of the object based on detection of the second light by the light detector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 19, Yeun discloses a light detection and ranging (LIDAR) device [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112] comprising: a light source configured to emit first light [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112]; a reflector configured to omnidirectionally reflect the first light that is incident on the reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112]; a fisheye lens configured to omnidirectionally receive second light that is light reflected or scattered by an object that is irradiated by the first light reflected from the reflector, and refract the second light [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112]; and a light detector comprising a pixel array, the light detector being configured to detect the second light that is refracted from the fisheye lens [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 2, Yeun also discloses wherein the first reflector comprises a cavity that is a vacant space provided inside an upper area of the first reflector, and the first light source is provided in the cavity [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 3, Yeun also discloses wherein the first reflector comprises a reflective surface symmetrical with reference to a central axis of the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112], the first reflector having a tapered shape with a width gradually narrowing from an upper area of the first reflector to a lower area of the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 4, Yeun also discloses wherein the reflective surface comprises an area with a constant angle of inclination with respect to the central axis of the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 5, Yeun also discloses wherein the reflective surface comprises an area with a variable angle of inclination with respect to the central axis of the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 6, Yeun also discloses wherein the first reflector comprises at least one of an inverse hemispherical shape, an inverse semielliptical shape, or a reverse-conical shape [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 7, Yeun also discloses wherein the location information of the object comprises at least one of a direction of the object with respect to the LIDAR device, a height of the object from a ground surface, or a distance to the object from the LIDAR device [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 8, Yeun also discloses wherein the processor is further configured to determine at least one of a direction of the object with respect to the LIDAR device based on an azimuth of a pixel of the light detector, the pixel having detected the second light, a height of the object from a ground surface based on a distance from the pixel of the light detector which has detected the second light to a reference point, or a distance to the object from the LIDAR device based on a detection time at which the light detector detects the second light [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 9, Yeun also discloses wherein the first light source, the first reflector, and the light detector are sequentially provided along a central axis [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 10, Yeun also discloses wherein the first light source overlaps the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 11, Yeun also teaches a light path changer configured to change a path of the first light that is emitted from the first light source to be incident to the first reflector, and change a path of the second light that is reflected from the first reflector to be incident to the light detector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 12, Yeun also teaches wherein the light path changer is further configured to transmit the first light that is emitted from the first light source to be incident on the first reflector, and reflect the second light that is reflected from the first reflector to be incident on the light detector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 13, Yeun also teaches wherein the light path changer comprises a hole through which the first light emitted from the first light source is transmitted [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 14, Yeun also teaches wherein the light path changer is further configured to reflect the first light that is emitted from the first light source to be incident on the first reflector, and transmit the second light that is reflected from the first reflector to be incident on the light detector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 15, Yeun also discloses wherein the light path changer comprises at least one of a beam splitter or a transflective film [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 16, Yeun also discloses a diffuser configured to diffuse the first light [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 17, Yeun also discloses a condensing lens provided between the first reflector and the light detector, the condensing lens being configured to condense the second light that is incident from the first reflector to be incident on the light detector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 18, Yeun also teaches a second light source configured to emit light to a second space other than a first space to which the first light is emitted, wherein the first space and the second space at least partially do not overlap [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].
Regarding Claim 20, Yeun also teaches a reflective surface symmetrical with reference to a central axis of the reflector, the reflector having a tapered shape with a width gradually narrowing from an upper area of the reflector to a lower area of the reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112], and the fisheye lens is provided to be shifted away from the central axis of the first reflector [Fig 4, and 14-16; 0091-92; 0095-96; 0099; 0102; 0107-0112].

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cottin (US 2018/0017668).
Regarding Claim 1, Cottin discloses a light detection and ranging (LIDAR) device comprising: a first light source configured to emit first light [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77]; a first reflector configured to omnidirectionally receive second light that is light reflected or scattered by an object that is irradiated by the first light, and reflect the second light [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77]; a light detector comprising a pixel array, the light detector being configured to detect the second light reflected from the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77]; and a processor configured to acquire location information of the object based on detection of the second light by the light detector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 19, Cottin discloses a light detection and ranging (LIDAR) device [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77] comprising: a light source configured to emit first light [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77]; a reflector configured to omnidirectionally reflect the first light that is incident on the reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77a fisheye lens configured to omnidirectionally receive second light that is light reflected or scattered by an object that is irradiated by the first light reflected from the reflector, and refract the second light [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77]; and a light detector comprising a pixel array, the light detector being configured to detect the second light that is refracted from the fisheye lens [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 2, Cottin also discloses wherein the first reflector comprises a cavity that is a vacant space provided inside an upper area of the first reflector, and the first light source is provided in the cavity [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 3, Cottin also discloses wherein the first reflector comprises a reflective surface symmetrical with reference to a central axis of the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77], the first reflector having a tapered shape with a width gradually narrowing from an upper area of the first reflector to a lower area of the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 4, Cottin also discloses wherein the reflective surface comprises an area with a constant angle of inclination with respect to the central axis of the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 5, Cottin also discloses wherein the reflective surface comprises an area with a variable angle of inclination with respect to the central axis of the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 6, Cottin also discloses wherein the first reflector comprises at least one of an inverse hemispherical shape, an inverse semielliptical shape, or a reverse-conical shape [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 7, Cottin also discloses wherein the location information of the object comprises at least one of a direction of the object with respect to the LIDAR device, a height of the object from a ground surface, or a distance to the object from the LIDAR device [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 8, Cottin also discloses wherein the processor is further configured to determine at least one of a direction of the object with respect to the LIDAR device based on an azimuth of a pixel of the light detector, the pixel having detected the second light, a height of the object from a ground surface based on a distance from the pixel of the light detector which has detected the second light to a reference point, or a distance to the object from the LIDAR device based on a detection time at which the light detector detects the second light [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 9, Cottin also discloses wherein the first light source, the first reflector, and the light detector are sequentially provided along a central axis [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77
Regarding Claim 10, Cottin also discloses wherein the first light source overlaps the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 11, Cottin also teaches a light path changer configured to change a path of the first light that is emitted from the first light source to be incident to the first reflector, and change a path of the second light that is reflected from the first reflector to be incident to the light detector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 12, Cottin also teaches wherein the light path changer is further configured to transmit the first light that is emitted from the first light source to be incident on the first reflector, and reflect the second light that is reflected from the first reflector to be incident on the light detector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 13, Cottin also teaches wherein the light path changer comprises a hole through which the first light emitted from the first light source is transmitted [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 14, Cottin also teaches wherein the light path changer is further configured to reflect the first light that is emitted from the first light source to be incident on the first reflector, and transmit the second light that is reflected from the first reflector to be incident on the light detector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 15, Cottin also discloses wherein the light path changer comprises at least one of a beam splitter or a transflective film [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 16, Cottin also discloses a diffuser configured to diffuse the first light [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 17, Cottin also discloses a condensing lens provided between the first reflector and the light detector, the condensing lens being configured to condense the second light that is incident from the first reflector to be incident on the light detector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].
Regarding Claim 18, Cottin also teaches a second light source configured to emit light to a second space other than a first space to which the first light is emitted, wherein the first space and the second space at least partially do not overlap [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77
Regarding Claim 20, Cottin also teaches a reflective surface symmetrical with reference to a central axis of the reflector, the reflector having a tapered shape with a width gradually narrowing from an upper area of the reflector to a lower area of the reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77], and the fisheye lens is provided to be shifted away from the central axis of the first reflector [Fig 12-14; 0085-94; 0125-27; 0144-47; 0151-53; 0175-77].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645